United States District Court
District of Massachusetts

 

United States of America,
Vv.
(1) Dustin J. DeNunzio,

(2) Anthony Gattineri, and
(3) Charles A. Lightbody,

Criminal Action No.
14-er-10284-NMG

Defendants.

we eee eee ee ee

 

MEMORANDUM & ORDER

GORTON, J.

The instant dispute arises out of the request of Anthony
Gattineri (“Gattineri” or “defendant”) to modify two protective
orders entered by this Court in the above-captioned action for
the purpose of pursuing claims in a civil action pending before
United States District Judge F. Dennis Saylor IV of this Court,

captioned Gattineri v. Wynn, MA, LLC et al., No. 18-cv-112299

 

(“the Civil Litigation”).

I. Background

Gattineri was indicted by a federal grand jury, along with
two other individuals, on one count of wire fraud in violation

of 18 U.S.C. § 1343 and one count of conspiracy to commit wire
fraud in violation of 18 U.S.C. § 371. Following a 14-day
trial, Gattineri and his codefendants were acquitted of all

charges.
A. Factual Background

Gattineri is a 46.69% member of FBT Everett Realty, LLC
(“EBT”), the former owner of a parcel of land in Everett and
Boston, Massachusetts upon which the Encore Boston Harbor Casino
and Resort now operates (“the Casino Parcel”). In December,
2012, FBT entered into an agreement with Wynn Resorts Ltd (“Wynn
Resorts”) and Wynn MA, LLC (collectively with Wynn Resorts,
“Wynn”) providing Wynn the option to purchase the Casino Parcel
for $75 million if Wynn obtained a casino license for the Casino

Parcel (“the Option Agreement”).

In January, 2013, Wynn filed an application with the
Massachusetts Gaming Commission (“the Commission”) for a casino
license for the Casino Parcel. The Commission, through its
Investigation Enforcement Bureau (“the IEB”), raised concerns
about the ownership of FBT which jeopardized Wynn’s application.
In response to those and other concerns, Wynn hired an appraiser
to determine the “non-casino value” of the land to ensure that
the Option Agreement did not include a “casino premium.”

Following the appraisal, Wynn proposed to FBT and, thereafter,
the Commission, to lower its offer for the Casino Parcel to $35
million. Despite vigorous opposition by Gattineri, FBT accepted
Wynn’s offer to buy the Casino Parcel for $40 million less than

its original offer.

In December, 2013, the Commission tentatively accepted
Wynn's proposal on the mandatory condition that each of the
owners of FBT submit executed certifications, under oath,
attesting to their ownership of FBT for themselves only and for
no other persons or entities. Gattineri was the only member of

FBT who refused to sign such a certification.

Gattineri alleges that beginning in early 2014,
representatives from Wynn implored him to sign the
certification. He specifically recalls that Robert DeSalvio
(“DeSalvio”), a Wynn senior executive, informed Gattineri that
he had been assigned to do “whatever it takes” to convince
Gattineri to sign the certification. Gattineri alleges that at
a meeting with DeSalvio in San Diego, California in June, 2014,
DeSalvio offered to “make [Gattineri] whole” by paying him his
share of the $40 million dollar price reduction for the Casino

Parcel ($18,676,000) if Gattineri would sign the certification.
On the same day, Gattineri signed the certification. Three
months thereafter, the Commission awarded Wynn the casino

license and Wynn purchased the Casino Parcel for $35 million.

In June, 2018, Gattineri filed his complaint against Wynn
in the Civil Litigation alleging breach of contract, unfair and
deceptive trade practices in violation of Mass. Gen. Law c. 93A
and common law fraud arising from Wynn’s refusal to pay
Gattineri the $18.676 million dollars it allegedly promised to

pay in return for his signed certification.
B. The Protective Orders and The Protected Materials

Prior to trial in the criminal action, this Court entered
protective orders on October 31, 2014, and August 5, 2015.
Gattineri specifically reserved his right to modify or amend
both protective orders or otherwise to seek permission to

disclose protected materials.

Gattineri now seeks such relief, requesting that the Court
amend the Protective Orders for the limited purpose of producing
to his attorney in the Civil Litigation the following materials

(“the Protected Materials”):

Relating to Kim Sinatra (“Sinatra”):

e 07/30/2013: Sworn Interview in the Matter of the
Application of Wynn Massachusetts, LLC
e 09/10/2013: Sworn Interview in the Matter of the
Application of Wynn Massachusetts, LLC

e 01/30/2014: FBI 302 Report
e 07/17/2014: Grand Jury Testimony

e 02/11/2015: FBI 302 Report
Relating to Matthew Maddox (“Maddox”):

 

e 06/12/2013: Two Reports of Investigation by the
Massachusetts Gaming Commission/Investigations and
Enforcement Bureau

e 07/30/2013: Sworn Interview in the Matter of the
Application of Wynn Massachusetts, LLC

e 07/16/2014: Grand Jury Testimony
e 02/11/2015: FBI 302 Report

II. Motion to Amend the Protective Orders
A. Legal Standard

Pursuant to Fed. R. Crim. P. 16(d) a court may enter a
protective order in a criminal case for “good cause.” The First
Circuit has not articulated a definitive standard for the
modification or amendment of a protective order entered in a
criminal case, although courts undeniably retain that power as
part of their “inherent authority” over the discovery process.
United States v. Bulger, 283 F.R.D. 46, 52-53 (D. Mass. 2012).
This Court agrees with the majority of courts which have
considered the issue and will apply the “good cause” requirement
to Gattineri’s motion to amend the protective orders, drawing

from analogous civil precedent. See id.; see also United States
v. Swartz, 945 F. Supp. 2d 216, 219-20 (D. Mass. 2013); United
States v. Nardozzi, No. 18-10017, 2018 WL 4571655, *2 (D. Mass.
Sept. 24, 2018); United States v. O’Brien, No. 12-40026, 2014 WL

204695, *4 (D. Mass. Jan. 17, 2014).

The “good cause” requirement impels a district court to
“weigh[ ] and balanc[e] a number of relevant factors” including,
any change in circumstances necessitating modification, a
party's reliance upon the protective order when it produced
discovery materials and the privacy interests of third parties.

See Bulger, 283 F.R.D. at 53-55.

Furthermore, the government submits that several of the
Protected Materials relate to grand jury proceedings and are
therefore subject to the additional protection of Fed. R. Crim.
P. 6(e). Rule 6(e) provides strict secrecy requirements and
disclosure limitations for matters occurring before a grand

jury. Fed. R. Crim. P. 6(e) (2).
B. Application

1. Scope of Rule 6(e)

The government asserts that each of the Protected Materials
is subject to the requirement of Rule 6(e). Gattineri responds
that only three of the seven Protected Materials are subject to

Rule 6(e): 1) the sworn interview of Sinatra on July 30, 2013,
in the Matter of the Application of Wynn Massachusetts, LLC; 2)
the Grand Jury testimony of Sinatra; and 3) the Grand Jury
testimony of Maddox. Gattineri submits that the remaining seven
Protected Materials fall outside of the scope of Rule 6(e)
because they are neither grand jury testimony nor marked as

grand jury exhibits.

As has been consistently recognized by the United States
Supreme Court, “the proper functioning of our grand jury system
depends upon the secrecy of grand jury proceedings.” Douglas Oil

Co. of California v. Petrol Stops Northwest, 441 U.S. 211, 218

 

 

(1979). Consequently, the scope of Rule 6(e) is “necessarily
broad”. Church of Scientology Intern. v. U.S. Dep’t of Justice,
30 F.3d 224, 235-36 (lst Cir. 1994). Grand jury exhibits and
related materials that are testimonial in nature “ordinarily may

be withheld. . . .”% Id. at 235.

Conversely, documents “created for purposes independent of
grand jury investigations” are not subject to the same
presumption of secrecy. Id. With respect to such materials, the
government must demonstrate that “release of the sought-after
documents would compromise the secrecy of the grand jury
process.” Id. Mere exposure to the grand jury is insufficient

to protect information from disclosure. Id.
Rule 6(e) is not, however, a complete bar to disclosure.
Indeed, a court may authorize the disclosure of such materials
“preliminarily to or in connection with a judicial proceeding.”
Fed. R. Crim. P. 6(e) (3) (E) (i). To authorize such a disclosure,
the court must be satisfied that the requesting party has

demonstrated that

the material they seek is needed to avoid a possible
injustice in another judicial proceeding, that the
need for disclosure if greater than the need for
continued secrecy, and that their request is
structured to cover only the material so needed.

Douglas Oil Co. of California, 441 U.S. at 222.

 

With respect to the three Protected Materials that
Gattineri agrees are subject to Rule 6(e), Gattineri submits
that 1) disclosure is necessary for effective witness
impeachment in the Civil Litigation, 2) the investigation to
which the requested materials pertain has been concluded for
several years and 3) his request is narrowly tailored to allow

disclosure only to his counsel in the Civil Litigation.

The Court is not convinced that Gattineri has demonstrated
that his need for the materials meets the high bar of Rule 6(e).
Indeed, he merely states that the materials could serve to
impeach Sinatra and Maddox in the Civil Litigation but provides

no underlying argument in support of that surmise. Even more
problematic is Gattineri’s apparent admission that he has not
even attempted to utilize the civil discovery tools available to
him in the Civil Litigation. Gattineri has not, therefore,
established that his need for the materials outweighs the need

for continued secrecy.

With respect to the remaining seven Protected Materials,
this Court agrees with Gattineri that the protections of Rule
6(e) do not apply. The materials are, however, still subject to

the protective orders.
2. Remaining Materials

The remaining Protected Materials (collectively, “the
Remaining Materials”) are: 1) the sworn interview of Sinatra on
September 20, 2013, in the Matter of the Application of Wynn
Massachusetts, LLC; 2) the sworn interview of Maddox in the
Matter of the Application of Wynn Massachusetts, LLC; 3) and 4)
two reports of investigation by the Massachusetts Gaming
Commission/Investigations and Enforcement Bureau regarding
Maddox; and 5), 6) and 7) three FBI 302 Reports, two concerning

Sinatra and one concerning Maddox.

With respect to the Remaining Materials, the Court hereby
considers whether there exists good cause to amend the

protective orders and allow disclosure. See Bulger, 283 F.R.D.
at 52. In doing so, the Court weighs and balances relevant
factors, including prejudice to either party, changed
circumstances, reliance and the privacy interests of third

parties. See id. at 53-55.

Gattineri claims that he will suffer prejudice if the Court
does not allow disclosure because the Remaining Materials relate
to allegations in the Civil Litigation and, therefore, may serve
as important impeachment evidence. As explained above, however,
that argument is unpersuasive in light of Gattineri’s failure to
seek such information using the standard tools of discovery
provided to him by the Federal Rules of Civil Procedure.
Accordingly, the lack of any demonstrated prejudice to Gattineri

weighs heavily against disclosure.

The Court discerns no changed circumstances and Gattineri
does not proffer any. Indeed, the parties appear in virtually
the same position as when the protective orders were entered.

Therefore, this factor also weighs against amendment.

With respect to reliance, the government submits that the
Protected Materials were subject to Fed. R. Crim. P. 6(e) and
were produced under the assumption that the defendants would be

precluded from disclosure unless expressly provided for in the

-~10-
protective orders. The government’s reliance on the protective

orders, therefore, weighs against amendment.

Finally, Gattineri submits that the privacy interests of
Sinatra and Maddox are not implicated because each testified
extensively throughout the trial and before the Commission. The
public testimony of an individual does not constitute a waiver
by that person of all privacy interests with respect to those
matters in perpetuity. Without reviewing all of the Remaining
Materials, however, the Court cannot adequately assess the
weight of this factor and, for that reason, finds it

inconclusive.

Upon weighing and balancing the relevant factors, this
Court concludes that good cause does not exist for amending the

protective orders.
ORDER

For the forgoing reasons, the motion of Anthony Gattineri
to amend or modify the two protective orders entered in this
criminal action on October 31, 2014, and August 5, 2015, (Docket

No. 525) is DENIED.

So ordered. 7 Mian

Nathaniel M. G6érton
United States District Judge

Dated March d7/ 2020
